Order reversed on the facts as a matter of discretion, with ten dollars costs and disbursements. Memorandum: We regard the stipulation extending plaintiff’s time to serve a complaint until twenty days after the attorney for respondent should have served a written demand therefor, and the failure by the respondent to serve such a demand at any time, as sufficient to absolve the plaintiff committee from the charge of unreasonable neglect to proceed in the action within section 181 of the Civil Practice Act. All concur. (The order grants a motion to dismiss the complaint for neglect in prosecuting the action brought to recover money which it is alleged was wrongfully permitted to be withdrawn,) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.